DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 4/28/2022 is acknowledged.  The traversal is on the ground(s) that figures are interrelated.  This is not found persuasive because as cited in the restriction requirement and as also cited in the drawing description of this instant application there are many embodiments within the proposed claimed inventions. In order to advance the prosecution of this instant application Applicant’s election of Species A, drawn to claims 1-11, 18-26 and 28 are examined here. Clearly claims 12-17 and 27 are withdrawn from consideration since the claims are limited to the invention or species I drawn to fig.43-51.
Claim 12-17 and 27 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/28/2022.
Claim Objections
The following claims are objected to because the limitation "a suction cup" in line 4 of claim 8; in line 4 of claim 24; in line 11 of claim 28 is referring to the previously cited same limitation in the previous claims. The claims appear to have a double inclusion limitation. Appropriate corrections are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US 2016/0288151).
Regarding claim 1, Schultz discloses a fluid container retaining system (fig.16-18), comprising: a cover (670, 673, 675); and a support mount (560) configured to cooperate with the cover to securely retain a first portion of a fluid container ([0094-0095], via 672), wherein the support mount comprises a securing assembly having a suction cup (563) that is configured to removably secure the fluid container retaining system (via 565) to a surface of a structure ([0093], “wall”).
Regarding claim 2, Schultz discloses a stand (677) configured to secure to a second portion of the fluid container (bottom of the container on 677).
Regarding claim 3, Schultz discloses the first portion of the fluid container is a neck, and wherein the second portion of the fluid container is a lower end (see similar container in fig.17).
Regarding claim 5, Schultz discloses the stand further comprises a base having a flat surface that is configured to be supported on a level surface (see flat base in fig.16-17).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz (US 2016/0288151) in view of Nuzzolese (US 6,827,243).
Schultz discloses all the features of the invention except that the stand comprises: a drip chamber configured to catch fluid dispensed from a pump of the fluid container; and a bottle retaining chamber configured to retain the second portion of the fluid container, wherein the bottle retaining chamber is separated from the drip chamber. However, Nuzzolese teaches a drip chamber (56) configured to catch fluid dispensed from a pump (44) of the fluid container (40); and a bottle retaining chamber (32) configured to retain the second portion of the fluid container (bottom portion of 40, see fig.3-4), wherein the bottle retaining chamber is separated from the drip chamber (see fig.3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the base of the device of Schultz as such to include a drip chamber as taught by Nuzzolese in order to prevent any runoff of the liquid or beverage from cup (14, see Nuzzolese fig.1).
The device shown by Schultz and Nuzzolese will perform the method recited in claim 20 during normal use and operation of the dispensing device.
Claims 6 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz (US 2016/0288151) in view of Scoggins (US 6,065,649).
Schultz discloses all the features of the invention except that an opening, wherein the stand is configured to be mounted over a portion of the fluid container and provide a filling device for the fluid container through the opening. However, Scoggins teaches an opening (41), wherein the stand (40) is configured to be mounted over a portion of the fluid container (10) and provide a filling device (filling via container 46) for the fluid container through the opening (see fig.7-8). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the base of the device of Schultz as such to include an opening as taught by Scoggins in order to offer a compact and economical device for filling application.
The device shown by Schultz and Scoggins will perform the method recited in claim 22 during normal use and operation of the dispensing device.
Claims 7 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz (US 2016/0288151).
 	Schultz does not disclose expressly the cover and the support mount are configured to snapably secure together to trap the first portion of the fluid container therebetween. Instead, Schultz teaches that the cover (670 via 676) and the support mount (560) are configured to slidably secure together to trap the first portion of the fluid container therebetween ([0095]). At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to secure the cover and support mount together snapably because Applicant has not disclosed that such method of attachment provides an advantage, is used for a particular purpose, or solves a stated problem other than connecting two items together, in which the securement parts of the device of Schults provides the same end result. Furthermore, one of ordinary skill in the art, would have expected Schultz’s securing method, and applicant’s invention, to perform equally well with either sliding attachment taught by Schultz or the claimed snapably attachment because both attachments would perform the same function of  attaching two parts together. Therefore, it would have been prima facie obvious to modify Schultz to obtain the invention as specified in claims 7 and 23 because such a modification would have been considered an obvious and clear alteration to the prior art of Schultz.
The device shown by Schultz will perform the method recited in claim 23 during normal use and operation of the dispensing device.
 	Claims 8-9 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz (US 2016/0288151) in view of Kim (US 2008/0308693).
Schultz discloses all the features of the invention except that the securing assembly of the support mount comprises: a securing rim having a passage; a suction cup having a stem, wherein the stem extends into and through the passage; and a suction securing nut that secures to the stem; and the securing rim further comprises a locking member. However, Kim teaches the securing assembly of the support mount (fig.4) comprises: a securing rim (320) having a passage (321); a suction cup (410) having a stem (412), wherein the stem extends into and through the passage; and a suction securing nut (330) that secures to the stem; and the securing rim further comprises a locking member (441). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the suction cup of Schultz as such to include stem and nut as taught by Kim in order to increase the attachment efficiency.
The device shown by Schultz and Kim will perform the method recited in claim 24 during normal use and operation of the dispensing device.
 	Claims 10 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz (US 2016/0288151) in view of Moser (US 5,489,890).
Schultz discloses all the features of the invention except that the securing assembly further comprises an adhesive disc secured to the suction cup. However, Moser teaches the securing assembly further comprises an adhesive disc secured to the suction cup (52 on 24; see fig.4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the suction cup of Schultz as such to include an adhesive disc as taught by Moser in order to increase the attachment efficiency.
The device shown by Schultz and Moser will perform the method recited in claim 25 during normal use and operation of the dispensing device.
Claims 11 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz (US 2016/0288151) in view of Sarek (US 2003/0141984).
 	Schultz discloses all the features of the invention except that the support mount is configured to removably retain a sign. However, Sarek teaches the commonality of hanging a removable sign (20) to a support mount of a suction cup ([0017]), 12 fig.1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a sign as taught by Sarek to the supporting mount of Schultz in order to better provide an advertisement for the delivery services company (see Sarek [0015]).
The device shown by Schultz and Sarek will perform the method recited in claim 26 during normal use and operation of the dispensing device.
Regarding claim 18, Schultz discloses a method, comprising: securely retaining a first portion of a fluid container ([0094-0095], via 672) between a support mount (560) and a cover (670, 673, 675) of a fluid container retaining system (fig.16-18); and removably securing the fluid container retaining system to a surface of a structure by a suction cup (563) of a securing assembly of the support mount ([0093], “wall”).
Regarding claim 19, Schultz discloses securing a second portion of the fluid container to a stand of the fluid container retaining system (bottom of the container on 677).
Regarding claim 21, Schultz discloses supporting a base of the stand further comprises on a level surface (see flat base in fig.16-17).
The device shown by Schultz will perform the method recited in claims 18-19 and 21 during normal use and operation of the dispensing device.
Allowable Subject Matter
Claim 28 is allowed.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Yin (CN 207202799).
Regarding claim 1, Yin discloses a fluid container retaining system (fig.4), comprising: a cover (1); and a support mount (5-6) configured to cooperate with the cover (1) to securely retain a first portion of a fluid container (10 of 8), wherein the support mount comprises a securing assembly having a suction cup (4) that is configured to removably secure the fluid container retaining system to a surface of a structure (via suction cup 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754